DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Benintendi on March 14, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
6. (Currently Amended)  The method of Claim 1, wherein the method comprises arranging a first plurality of bond spacers between the first mounting flange and the first half shell, and wherein providing the one or more bond spacers between the second mounting flange and the second half shell comprises arranging a second plurality of bond spacers between the second mounting flange and the second half shell.

In Claim 11, insert “further” after “one or more” in line 2.

each of the one or more bond spacers comprises a block of foam.

13. (Currently Amended)  The wind turbine blade of Claim 10, wherein theone or more plastically deformed bond spacers comprises a plurality of plastically deformed bond spacers arranged at spaced intervals along the 

14. (Currently Amended)  The wind turbine blade of Claim 10, wherein the one or more plastically deformed bond spacers are compressed between [[a]] the second mounting flange and the inner surface of [[a]] the second half shell.

15. (Currently Amended)  The wind turbine blade of Claim [[1]] 11, wherein the one or more further bond spacers comprises a first plurality of bond spacers provided in the first bond line, [[and]] wherein the one or more bond spacers comprises a second plurality of bond spacers provided in the second bond line, and wherein the first and second plurality of bond spacers are compressed to substantially equal extents such that the thickness of the first and second bond lines is substantially equal.

16. (New)  The wind turbine blade of Claim 11, wherein each of the one or more further bond spacers comprises a block of foam.

17. (New)  The wind turbine blade of Claim 11, wherein the one or more further plastically deformed bond spacers comprises a plurality of further plastically deformed bond spacers arranged at spaced intervals along the first bond line.
18. (New)  The wind turbine blade of Claim 11, wherein the one or more further plastically deformed bond spacers are compressed between the first mounting flange and the inner surface of the first half shell.

The above changes to the claims have been made to correct pending issues and place the application in conditions for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: GB 2,535,697 to Smith discloses the closest known prior art to that of Applicant’s invention.  It contains the features of:
A method of making a wind turbine blade having an outer shell formed of first (Fig 3D, 24) and second (22) half shells, the method comprising:  5providing a first half shell supported by a first mould half (54); providing a second half shell supported by a second mould half (52); providing a shear web (34) having a web panel (Fig. 4, 36) disposed between first and second longitudinally-extending mounting flanges (Fig. 3C, 38, 40); providing adhesive (60) between the first mounting flange and an inner surface of the 10first half shell to form a first bond line; providing adhesive between the second mounting flange and an inner surface of the second half shell to form a second bond line; providing one or more bond spacers (6A, 70) between the second mounting flange and the inner surface of the second half shell; 15arranging the second mould half and the second half shell respectively on top of the first mould half and the first half shell to join the first and second half shells together, wherein the weight of the second half shell and the second mould half acts on the shear web and causes compression of the adhesive in the second bond line and elastic deformation of the one or more bond spacers.
The spacers of B1 are expressly designed to be resiliently deformable, [Page 13, ll. 10-25] This is distinct from the invention which requires the spacers be plastically deformable. I.e. undergo compression and then fail to expand. These are the closest spacers to that of Applicant as they undergo deformation though it is explicitly selected to be elastic rather than plastic.  Most other spacers in the art such as those of US 2017/0050372 to Nielsen are designed not to compress at all, but rather resist the weight of the element and maintain a constant spacing in the adhesive, such as is explicitly disclosed on Page 1, ¶14, “The use of at least one spacer element allows for the height of the adhesive bond line between components to be accurately set, as the respective bonding surfaces of the first and second pushed together until the spacer prevents any further relative movement between the surfaces.  The spacer element bears against the opposing bonding surfaces, and preferably the spacer element is selected such that it will not significantly deform under pressure applied between the bonding surfaces, to define a set height between the bonding surfaces after the surfaces are pressed together.” This is required so the spacer can control the spacing for fitting the adhesive.  There is no disclosure of the “preferably” meaning those that are do deform would to so plastically rather than elastically, especially given the foam material selection usually used for light-weight spacers which would deform elastically.  
US 2018/0156190 to Johnson and US 2016/0195060 to Akhtar et al. disclose other generic spacer situations, in various orientations around the shear web system that share similarities to Johnson ‘372, in that the spacers resist deformation. 
The choice for a plastic deformation is that it can reduce tension in the system be deforming rather than elastically compressing and pushing back, but still undergo SOME reduction in space which as was noted in B1 can be more desirable for spreading and using the adhesive as the system closes.  Thus the system has the advantages of spacing in general, the advantages of arts such as B1 in that the adhesive still is compressed down, but lacks the elastic generated tension found in other spacers designed to lower in size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745